Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Brian McKnight (reg# 59914) on 8/3/22.

The application has been amended as follows: 
1.  	(Currently Amended) A method comprising: 
retrieving, by a first service, interaction information from a third-party service, the interaction information associated with users of the third-party service, the users including a viewing user and at least one team member of a plurality of team members
searching, by the first service, the interaction information from the third-party service for a subset of the interaction information, wherein the subset of the interaction information identifies a subset of the plurality of team members including the viewing user and the at least one team member that interacted with the viewing user using the third-party service in an interaction regarding a particular content item
determining, by the first service and from the subset of the interaction information, that the viewing user can interact with the subset of the plurality of team members in the interaction regarding the particular content item
providing, by the first service, an interactive interface to the viewing user to enable the viewing user to select and to interact with the at least one team member at the third-party service, wherein the interactive interface is determined by the interaction and the particular content item. 

2. 	(Currently Amended) The method of claim 1, further comprising: 
presenting a user interface including representations of the plurality of team members, wherein the user interface further includes the interactive interface to interact with the at least one team member at the third-party service, and includes a second interactive interface to interact with at least one other team member at a second third-party service, and wherein the interactive interface is different from the second interactive interface.  

3. 	(Currently Amended) The method of claim 1, comprising: 
presenting a user interface including representations of the plurality of team members, wherein the user interface further includes the interactive interface to interact with the at least one team member at the third-party service;
receiving a selection of a representation of the at least one team member in the user interface; 
presenting first data retrieved from the third-party service in the interactive interface, the first data corresponding to [[an]]a first interaction between the viewing user and the at least one team member at the third-party service; and
presenting second data retrieved from a second third-party service in the interactive interface, the second data corresponding to [[an]]a second interaction between the viewing user and the at least one team member at the second third-party service.


4.	(Currently Amended) The method of claim 1, wherein determining  the subset of the plurality of team members on the third-party service further comprises:
searching the interaction information received from the third-party service for an interaction event associated with [[a]]the particular content item to which both the viewing user and the at least one team member have access at the first service.


5.	(Currently Amended) The method of claim 2, wherein determining  the subset of the plurality of team members on the third-party service further comprises:
identifying an account identifier associated with an account of the at least one team member on the third-party service. 


6.  	(Currently Amended) The method of claim 1, wherein providing the interactive interface to interact with the at least one team member at the third-party service comprises: 
determining, by the first service, a type of user input associated with the third-party service; and
providing, by the first service, an input control in the interactive interface based on the type of user input and the interaction associated with the third-party service. 


7. 	(Currently Amended) The method of claim 1, wherein the retrieving the interaction information from the third-party service 
communicating with the third-party service using an access credential of the viewing user to retrieve the interaction information.  


8.  	(Currently Amended) The method of claim 7, wherein the retrieving the interaction information from the third-party service 


9.  	(Currently Amended) The method of claim 1, wherein the retrieving the interaction information from the third-party service a user account of the viewing user at the third-party service for actions performed with respect to [[a]]the particular content item at the third-party service.  

10.	(Currently Amended) The method of claim [[1]]2, further comprising:
providing another user interface to select the particular content item from a plurality of content items
receiving an indication that the viewing user has selected the particular content item, wherein the user interface to interact with the at least one team member using the third-party service is provided after receiving the indication that the viewing user has selected the particular content item.


11. 	(Currently Amended) A contact service system for determining one or more third-party services where at least one team member can be contacted, the contact service system comprising:
a storage configured to store instructions; and
a processor configured to execute the instructions and cause the processor to:
retrieve, by a first service, interaction information from a third-party service, the interaction information associated with users of the third-party service, the users including a viewing user and at least one team member of a plurality of team members
search, by the first service, the interaction information from the third-party service for a subset of the interaction information, wherein the subset of the interaction information identifies a subset of the plurality of team members including the viewing user and the at least one team member that interacted with the viewing user using the third-party service in an interaction regarding a particular content item
determine, by the first service and from the subset of the interaction information, that the viewing user can interact with the subset of the plurality of team members 
provide, by the first service, an interactive interface to the viewing user to enable the viewing user to select and to interact with the at least one team member at the third-party service.


12. 	(Currently Amended) The contact service system of claim 11, wherein the processor is configured to execute the instructions and further cause the processor to:
present a user interface including representations of the plurality of team members, wherein the user interface further includes the interactive interface to interact with the at least one team member at the third-party service, and includes a second interactive interface to interact with at least one other team member at a second third-party service.


13. 	(Currently Amended) The contact service system of claim 11, wherein the processor is configured to execute the instructions and further cause the processor to:
present a user interface including representations of the plurality of team members, wherein the user interface further includes the interactive interface to interact with the at least one team member at the third-party service;
receive a selection of a representation of the at least one team member in the user interface;
present data retrieved from the third-party service in the interactive interface, the data corresponding to [[an]]a first interaction between the viewing user and the at least one team member at the third-party service; and
present data retrieved from a second third-party service in the interactive interface, the data corresponding to [[an]]a second interaction between the viewing user and the at least one team member at the second third-party service.


14. 	(Currently Amended) The contact service system of claim 11, wherein the processor is configured to execute the instructions and further cause the processor to:
search the interaction information received from the third-party service for an interaction event associated with [[a]] the particular content item to which both the viewing user and the at least one team member have access at the first service.


15. 	(Currently Amended) The contact service system of claim 11, wherein the processor is configured to execute the instructions and further cause the processor to:
determine, by the first service, a type of user input associated with the third-party service; and
provide, by the first service, an input control in the interactive interface based on the type of user input associated with the third-party service.


16. 	(Currently Amended) The contact service system of claim 11, wherein the processor is configured to execute the instructions and further cause the processor to:
communicate with the third-party service using an access credential of the viewing user to retrieve the interaction information.


17. 	(Currently Amended) A non-transitory computer readable medium comprising instructionsthat, when executed by a computing system, cause the computing system to:
retrieve, by a first service, interaction information from a third-party servicethe interaction information associated with users of the third-party service, the users including a viewing user and at least one team member of a plurality of team members, the team members all having access to a particular content item;
search, by the first service, the interaction information from the third-party service for a subset of the interaction information, wherein the subset of the interaction information identifies a subset of the plurality of team members including the viewing user and the at least one team member that interacted with the viewing user using the third-party service;
determine, by the first service and from the subset of the interaction information, that the viewing user can interact with the subset of the plurality of team members
provide, by the first service, an interactive interface to the viewing user to enable the viewing user to select and to interact with the at least one team member at the third-party service.


18.	 (Currently Amended) The computer readable medium of claim 17, wherein the computer readable medium further comprises instructions that, when executed by the computing system, cause the computing system to:
present a user interface including representations of the plurality of team members, wherein the user interface further includes the interactive interface to interact with the at least one team member at the third-party service, and includes a second interactive interface to interact with at least one other team member at a second third-party service.


19. 	(Currently Amended) The computer readable medium of claim 17, wherein the computer readable medium further comprises instructions that, when executed by the computing system, cause the computing system to:
present a user interface including representations of the plurality of team members, wherein the user interface further includes the interactive interface to interact with the at least one team member at the third-party service;
receive a selection of a representation of the at least one team member in the user interface;
present data retrieved from the third-party service in the interactive interface, the data corresponding to [[an]]a first interaction between the viewing user and the at least one team member at the third-party service; and
present data retrieved from a second third-party service in the interactive interface, the data corresponding to [[an]]a second interaction between the viewing user and the at least one team member at the second third-party service.


20.	(Currently Amended) The computer readable medium of claim 17, wherein the computer readable medium further comprises instructions that, when executed by the computing system, cause the computing system to:
search the interaction information received from the third-party service for an interaction event associated with [[a]] the particular content item to which both the viewing user and the at least one team member have access at the first service.


Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance: 
The allowed claims involve a search by a first service of interaction information between an operative viewing user at the first service with other users, e.g. team members, at a third-party service, the aforementioned search of the interaction information as obtained from the third-party service is effectively constrained to determine a subset of interaction information identifying the team member subset that interacted with the viewing user using the third-party service in interaction with a particular content item, such that interaction and the content item serve to determine an interactive interface provided by the first service that allows the viewing user to select a team member for interaction with at the third-party service.
The closest cited prior art is Krishnamurthy, as cited to in at least the Final Office Action, but Krishnamurthy fails to provide the content-item constrained search by the first service as required.  At best, Krishnamurthy’s social graph (or equivalent) creates a broader feature that does not effectively restrict the determining of team members to those who have interacted with a particular content item, e.g. as the claims require.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOURJO DASGUPTA whose telephone number is (571)272-7207. The examiner can normally be reached M-F 8am-5pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571 272 9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHOURJO DASGUPTA/Primary Examiner, Art Unit 2174